Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, substitute specification, Sequence Listing, and Computer Readable Format, filed 9/20/22 are acknowledged.

2.   Claims 1, 2, 4, 7-11, 13-16, 19, 20, 31, 32 and newly added Claims 37-39 stand/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 28-30 and newly added Claims 33-36 are under examination.

3.   REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.


Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Sequence compliance information has not been added to the specification.

Required response - Applicant must add sequence compliance information to the specification.

4.   In view of applicant’s amendments all previous objections to the specification and claims have been withdrawn.

5.   In view of applicant’s amendments all previous rejections have been withdrawn.  New rejections necessitated by said amendment follow.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 28-30, and newly added Claims 33-36, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
Claim 28. (Currently Amended) A method of detecting a peptide that binds to desmoglein-2 (DSG2)DSG2 autoantibody comprising: 1) contacting a sample comprising DSG2 autoantibody with the- one or more peptides derived from an extracellular region of DSG2; and i) detecting binding of the-each of the one or more peptides with the DSG2 autoantibody by detecting the presence of a detectable label bound to the peptide or the DSG2 autoantibody. 
Claim 29. (Previously Presented) The method of claim 28, wherein the peptide is detectably labelled.
Claim 30. (Previously Presented) The method of claim 28, wherein binding of the peptide to DSG2 autoantibody is detected with a detectably labelled secondary antibody to the DSG2 autoantibody.
Claim 33. (New) The method of claim 28, wherein the one or more peptides are derived from an N-terminal region of the DSG2.
Claim 34. (New) The method of claim 33, wherein the peptides comprise at least 10 consecutive amino acids from positions 485-531 and/or positions 586-610 of DSG2.
Claim 35. (New) The method of claim 28, wherein the peptides comprise a series of peptides that span the DSG2 protein, wherein each peptide overlaps at least one adjacent peptide by 5 amino acids.
Claim 36. (New) The method of claim 28, wherein the peptide comprises at least 10 consecutive amino acids from a sequence selected from the group consisting of: WITAPVALREGEDLS (SEQ ID NO: 1); GEDLSKKNPIAKIHS (SEQ ID NO: 2); IFVFNKDTGELNVTS (SEQ ID NO: 3); LNVTSILDREETPFF (SEQ ID NO: 4); QDVFVGSVEELSAAH (SEQ ID NO: 5); LSAAHTLVMKINATD (SEQ ID NO: 6); EHSSYTLTVEARDGN (SEQ ID NO: 7); EGIVTLIKEVDYEEM (SEQ ID NO: 8); DYEEMKNLDFSVIVA (SEQ ID NO: 9); SVIVANKAAFHKSIR (SEQ ID NO: 10); GNFQAFDEDTGLPAH (SEQ ID NO: 11); GLPAHARY VKLEDRD (SEQ ID NO: 12); LEDRDNWISVDSVTS (SEQ ID NO: 13); DSVTSEIKLAKLPDF (SEQ ID NO: 14); ITGTVLINVEDINDN (SEQ ID NO: 15); DINDNCPTLIEPVOQT (SEQ ID NO: 16); EPVQTICHDAEYVNV (SEQ ID NO: 17); EYVNVTAEDLDGHPN (SEQ ID NO: 18); PEKQVLTLTVCECLH (SEQ ID NO: 19); CECLHGSGCREAQHD (SEQ ID NO: 20); AKEATMKGSSSASIV (SEQ ID NO: 21); HRSLLSGRATQFTGA (SEQ ID NO: 22); QFTGATGAIMTTETT (SEQ ID NO: 23); ASYTEEDENHTAKDC (SEQ ID NO: 24); TAKDCLLVYSQEETE (SEQ ID NO: 25); QEETESLNASIGCCS (SEQ ID NO: 26); LKFKTLAEVCLGQKI (SEQ ID NO: 27); LGQKIDINKEIEQRQ (SEQ ID NO: 28); PKSLQEANAEKVTQE (SEQ ID NO: 29); KVTQEIVTERSVSSR (SEQ ID NO: 30); and VIQPHGGGSNPLEGT (SEQ ID NO: 31).
Applicant again cites paragraphs [0021]-[0025] and Examples 6 and 7 in support.

 Paragraphs [0021]-[0025] disclose only the detection of DSG2 autoantibodies employing DSG2 peptides.  The paragraphs provide no support for the detection of peptides that bind the autoantibodies. 

Examples 6 and 7 employ sera from 2 ARVC patients to detect specific HRP-labeled peptides by western blot.  The examples do not support the much broader, generic method of the instant claims.

More specifically regarding Claim 28, Examples 6 and 7, the examples employ only a specific set of overlapping peptides not recited in the claim.

More specifically regarding Claim 29, Examples 6 and 7, the generic label of the claim is not disclosed.


More specifically regarding Claim 30, Examples 6 and 7, the labeled secondary antibody of the claim is not disclosed.

More specifically regarding Claim 33, Examples 6 and 7, the generic N terminal DSG2 peptides are not disclosed.

More specifically regarding Claim 34, Examples 6 and 7, the “at least 10 consecutive amino acids from positions 485-531 and/or positions 586-610 of DSG2” are not disclosed.

More specifically regarding Claim 35, Examples 6 and 7, “…wherein each peptide overlaps at least one adjacent peptide by 5 amino acids” is not disclosed. 

More specifically regarding Claim 36, Examples 6 and 7, the “at least 10 consecutive amino acids from a sequence selected from the group consisting of SEQ ID NOs:1-31” is not disclosed.

8.   No claim is allowed. 

9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 10/04/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644